Citation Nr: 1754652	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  11-05 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to an increased rating for residuals of low back injury rated as 20 percent disabling prior to April 23, 2015; and 40 percent thereafter.

2.   Entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy.

3.   Entitlement to an initial rating in excess of 40 percent for right lower extremity radiculopathy.

4.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 8, 2011.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1980 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the Veteran's claim for an increased disability rating for service-connected residuals of a low back injury and denied entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities. Jurisdiction is now with the Winston-Salem, North Carolina RO.

In August 2013, the agency of original jurisdiction (AOJ) granted entitlement to a TDIU effective February 8, 2011. Because the Veteran's TDIU claim has remained pending since at least December 2008, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a hearing before the undersigned in March 2014. 

In January 2016, the AOJ issued a decision that increased the rating for residuals of a low back injury to 40 percent effective April 23, 2015 (the date of the Veteran's VA examination). 

The January 2016 rating decision also established a separate 10 percent rating for radiculopathy of the left lower extremity and 20 percent for the right lower extremity, effective April 23, 2015. As previously noted, the issues are deemed part of the Veteran's current appeal.

These matters were previously before the Board in June 2014 and again in May 2016. In May 2016, the Board directed the RO to obtain outstanding treatment records identified by the Veteran; afford the Veteran a new VA examination if the evidence indicated a change in his back disability; obtain an opinion regarding the date the Veteran's radiculopathy had its onset; and refer the Veteran's TDIU claim to the Director of VA's Compensation Service for adjudication pursuant to 38 C.F.R. § 4.16(b).

Treatment records were obtained from Cape Fear Neurology; Duke Regional Hospital; and Interventional Pain Center. The Veteran was afforded a new VA examination in October 2016; an addendum opinion regarding the date the Veteran's radiculopathy had its onset was obtained in December 2016; and the Veteran's TDIU claim was referred to the Director of VA's Compensation Service. An opinion was issued in July 2017. As such, the Board finds that there has been substantial compliance with its prior remand directives and these issues are properly before it. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

By a July 2017 rating decision, the AOJ granted a 40 percent rating for left lower extremity radiculopathy from April 23, 2015; granted a 40 percent rating for right lower extremity radiculopathy from April 23, 2015; continued the Veteran's current low back rating; and denied TDIU prior to February 8, 2011. However, because the Veteran is presumed to be seeking the maximum benefit, these issues continue to be before the Board.


FINDINGS OF FACT

1.   Prior to November 2, 2016, the Veteran's service-connected low back disability, when considering flare-ups, was manifested by forward flexion of 30 degrees or less. There is no evidence of ankylosis and he did not experience incapacitating episodes having a total duration of at least 6 weeks during a 12 month period at any point prior to November 2, 2016.

2.   Since November 2, 2016, the Veteran's service-connected low back disability caused incapacitating episodes having a total duration of at least 6 weeks in the previous 12 months.

3.   Prior to April 23, 2015, the Veteran experienced left lower extremity radiculopathy manifested by pain with intermittent tingling and numbness.

4.   Prior to April 23, 2015, the Veteran experienced right lower extremity radiculopathy manifested by pain with intermittent tingling and numbness. 


5.   Since April 23, 2015, the Veteran's left lower extremity radiculopathy has manifested by severe pain, paresthesias, and numbness; there is no marked muscular atrophy. 

6.   Since April 23, 2015, the Veteran's right lower extremity radiculopathy has manifested by severe pain, paresthesias, and numbness; there is no marked muscular atrophy. 

7.   Prior to August 14, 2009, the Veteran was service-connected for a low back disability, now rated as 40 percent disabling.

8.   From August 14, 2009 to February 8, 2011, the Veteran was service-connected for a low back disability, now rated as 40 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as zero percent disabling. 

9.   Prior to February 8, 2011, the Veteran's service-connected disabilities alone precluded him from obtaining or following substantially gainful employment; his employment during that period was marginal.




CONCLUSIONS OF LAW

1.   Prior to November 2, 2016, the criteria for entitlement to a disability rating of 40 percent for orthopedic residuals of a low back disability were met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243 (2017).

2.   Since November 2, 2016, the criteria for entitlement to a disability rating of 60 percent for residuals of a low back disability have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243.

3.   Prior to April 23, 2015, the criteria for entitlement to a disability rating of 10 percent for left lower extremity radiculopathy have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 8520 (2017).

4.   Prior to April 23, 2015, the criteria for entitlement to a disability rating of 10 percent for right lower extremity radiculopathy have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 8520.

5.   Since April 23, 2015, the criteria for entitlement to a rating in excess of 40 percent for left lower extremity radiculopathy have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

6.   Since April 23, 2015, the criteria for entitlement to a rating in excess of 40 percent for right lower extremity radiculopathy have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520.

7.   The criteria for entitlement to a TDIU prior to February 8, 2011 have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased and Iniitial Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155 (West 2012); 38 C.F.R., Part 4.71A (2017). Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.71A. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2017). Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Lower Back Disability

The Veteran's service-connected low back disability is rated as 20 percent disabling under 38 C.F.R. §4.71a, Diagnostic Code 5243 (2017) prior to April 23, 2015; and 40 percent disabling thereafter. He contends that he is entitled to a higher rating for the entire appeal period.

Spine disabilities are rated pursuant to the criteria of a General Rating Formula. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal ankylosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to IVDS. See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months. A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months. A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months. A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40. Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran. Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the Diagnostic Codes for limitation of motion.

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Prior to April 23, 2015

As noted above, prior to April 23, 2015, the Veteran is assigned a 20 percent rating for his lumbar spine disability. Under the General Rating Formula for Diseases and Injuries of the Spine, a higher 40 percent rating is warranted only when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. 

For this time period on appeal, the Board finds that the Veteran's disability picture more nearly approximated forward flexion of 30 degrees or less. On VA examination in January 2009, the Veteran had forward flexion to 50 degrees with pain beginning at 50 degrees. However, he reported that he experienced severe flare-up that lasted 12-36 hours approximately 2-3 days weekly. He stated that during flare-ups, he would lose anywhere from 75-80 percent of motion. This would mean that, on average, the Veteran had forward flexion more nearly approximating 30 degrees, and during flare-ups, the Veteran would have flexion to approximately 10 degrees. Thus, a 40 percent disability rating prior to April 23, 2015 is warranted. 

At no point during the Veteran's appeal; however, has the Veteran alleged or been found to have ankylosis of the thoracolumbar spine, much less unfavorable ankylosis. As such, the Board finds that for the period prior to April 13, 2015, the objective findings of record do not reflect that the Veteran's symptoms more nearly approximate a rating higher than 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5242. The Board has considered the Veteran's statements regarding extreme pain and stiffness in his back; however, the objective findings of record do not reflect evidence of ankylosis of any kind and where the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply. Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85. Therefore, a rating in excess of 40 percent for this time period is not warranted.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 60 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. On VA examination in January 2009, the Veteran denied experiencing any incapacitating episodes requiring physician prescribed bedrest. There is nothing in the available evidence of record to suggest that the Veteran was otherwise prescribed bedrest for at least 6 weeks during the time period on appeal. For this reason, a higher rating is not warranted based on intervertebral disc syndrome.

The current regulations also allow for separate neurological evaluations. See Note (1), General Rating Formula for Diseases and Injuries of the Spine. Here, prior to April 23, 2015, the Veteran had not complained of, or been treated for, bowel or bladder impairment related to his lumbar spine disability.

However, VA treatment records from December 2009 show that the Veteran had lumbar radiculopathy. He reported 7/10 back pain which radiated to the back of the right leg and right thigh. He denied any weakness in the lower extremities but stated that he sometimes had tingling and numbness in the right leg. On VA examination in January 2009, the Veteran's sensory responses showed: normal vibration; impaired pinprick; impaired light touch, and normal position sense. Sciatic pain radiating to the back of the thigh and leg was noted. The examiner stated that there was patchy distribution of decreased sensation for light touch and pin prick of the bilateral lower extremities with inconsistent results when repeated. The ultimate diagnosis was degenerative disc disease of the lumbar spine with sciatica and muscle spasm. 

VA treatment records from March 2010 show that the Veteran had lower back pain which radiated into the legs left more than right. VA treatment records from January 2011 note a diagnosis of radiculopathy. VA treatment records from December 2012 indicate that the Veteran had back pain which started in the mid back and radiated to the low back and down the right lower extremity. The Veteran also had numbness and tingling of the left lower extremity. Private treatment records from November 2014 indicate that the Veteran's sensation was intact to light touch, pin prick, vibration and proprioception. 

DCs 8520, 8620, and 8720 rate neuropathy, neuritis, and neuralgia, respectively, associated with the sciatic nerve. These diagnostic codes employ the use of words such as mild, moderate, severe, and incomplete paralysis. The Board notes that words "mild," "moderate," and "severe" are not defined in the Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.' 38 C.F.R. § 4.6. It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board finds that separate ratings for bilateral lower extremity radiculopathy are warranted. In a December 2016 VA medical opinion, the examiner stated that the Veteran had established radiculopathy on examination in January 2009; however, it was possible that the Veteran did not explain his symptoms or the examiner did not assess or document his radiculopathy pain. 

The Board finds that prior to April 24, 2015, the Veteran's bilateral lower extremity radiculopathy was mild. Here, the available evidence shows that the Veteran experienced pain which radiated down his back into his thighs and sometimes experienced numbness and tingling. Thus, his involvement prior to April 23, 2015 was no more than sensory. Given the limited complaints of tingling and numbness bilaterally and given that private treatment records establish that during this period, 
the Veteran's sensation was intact to light touch, pin prick, and vibration; the Board finds that the Veteran's bilateral lower extremity radiculopathy did not more nearly approximate moderate radiculopathy. The evidence suggests that the Veteran's sensory deficits were intermittent. As such, the Board finds that separate 10 percent ratings, but no more, for bilateral lower extremity radiculopathy under Diagnostic Code 8520, are warranted.

Since April 23, 2015 

The Veteran is currently assigned a 40 percent rating for his lumbar spine disability, effective April 23, 2015. As noted, under the General Rating Formula for Diseases and Injuries of the Spine, a higher 50 percent rating is warranted only when there is unfavorable ankylosis of the thoracolumbar spine, or a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. See 38 C.F.R. § 4.71a. 

In this case, there have been no findings of ankylosis. The record evidence establishes that during the period, the Veteran experienced severe pain and muscle spasms as a result of his lower back disability; however, although limited, throughout the period on appeal, he has had range of motion. The Board does not dispute that during this time period, the Veteran's back prevented him from walking, preparing meals, and employment. Indeed, the Veteran is in receipt of a TDIU from February 8, 2011, and the Board will discuss below whether a TDIU is warranted prior to that date. However, on VA examination in April 2015, the Veteran had forward flexion to 10 degrees. It was noted that the Veteran's motion was severely limited due to healing of a back implantation of a neural stimulator. He was able to perform repetitive use testing without any additional loss of motion. Additionally, the examiner stated that there was no anklyosis of the spine. Further, on VA examination in November 2016, although the Veteran was not able to perform range of motion testing as he was in severe pain and was unable to stand by his own, the examiner concluded that there was no ankylosis of the spine.  

Collectively, these findings demonstrate that the Veteran's lumbar spine is not fixed, and there is no diagnosis of ankylosis of the thoracolumbar spine or the entire spine, from April 23, 2015. Therefore, a rating higher than 40 percent rating under the General Rating Formula is not warranted.

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown. In considering additional limitation of function, the Board acknowledges the Veteran's complaints of severe pain and stiffness. However, as noted above, whereas here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The General Rating Formula also provides that neurologic abnormalities associated with a spine condition are to be rated separately. Here, the Board acknowledges that the Veteran reported experiencing urinary incontinence related to his low-back condition. However, as the Board does not have the necessary information to rate this neurologic abnormality, the Board will address this disability in the remand portion of the decision below.

The Veteran has been awarded separate ratings for his bilateral lower extremity radiculopathy. Indeed, by a January 2016 rating decision ,the Veteran was granted service connection for left lower extremity radiculopathy with an evaluation of 10 percent effective April 23, 2015 and service connection for right lower extremity radiculopathy with an evaluation of 20 percent effective April 23, 2015. However, by a November 2017 decision, the RO found that ratings in excess of 10 percent and 20 percent for the Veteran's bilateral lower extremity radiculopathy were warranted. The RO granted a 40 percent rating from April 23, 2015. 

As noted above, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides criteria for rating impairment of the sciatic nerve, a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve. The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy. An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

On VA examination in April 2015, the Veteran was unable to perform straight leg raising testing. He was noted to have severe constant pain in the right lower extremity and moderate constant pain in the left lower extremity. He had severe intermittent pain, severe paresthesias, and severe numbness bilaterally. However, at no point during the appeal period has muscle atrophy been demonstrated, much less marked muscular atrophy. Specifically, the April 2015 and November 2016 VA examiners found that the Veteran did not have muscle atrophy. There is no indication in the other evidence of record, including the VA and private treatment records, that the Veteran experienced muscle atrophy. Additionally, the Veteran has not alleged that his feet dangle and drop with no active movement possible of the muscles below the knee with flexion of the knee weakened. As a result, the Board finds that a rating in excess of 40 percent for bilateral lower extremity radiculopathy is not warranted.

Finally, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows for a higher 60 percent rating if the Veteran's lumbar spine condition results in incapacitating episodes having a total duration of 6 weeks during a 12-month period. 38 C.F.R. § 4.71a. Note (1) of this Formula defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

On VA examination in April 2015, the Veteran was noted to have IVDS but did not experience any incapacitating episodes. However, on VA examination on November 2, 2016, the examiner found that the Veteran experienced episodes of best rest having a total duration of at least six weeks during the prior 12 months. As such, a rating in excess of 40 percent is not warranted prior to November 2, 2016; however, a rating of 60 percent based on IVDS with incapacitating episodes is warranted from November 6, 2016. 

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

The Veteran's reports of flare-ups, pain, and stiffness. This symptomatology has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for higher evaluations. The Board again reiterates and acknowledges that under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion Diagnostic Codes. However, as the Veteran is now in receipt of at least a 40 percent rating for his low back disability during the entire period on appeal, the Board again notes that these provisions are not for application. Furthermore, the Veteran himself has not alleged ankylosis of the spine, much less unfavorable anklyosis of the entire thoracolumbar spine, which is necessary for the next higher rating. 

For all these reasons, the Board finds that prior to November 2, 2016, a 40 percent rating for the Veteran's lumbar spine disability is warranted based on limitation of motion and a 60 percent rating is warranted thereafter as a result of IVDS requiring physician prescribed bedrest having a total duration of at least 6 weeks during the 12 months prior. Additionally, ratings in excess of 40 percent for bilateral lower extremity radiculopathy are not warranted as there has been no showing, and the Veteran has not alleged, that he experiences marked muscular atrophy.

TDIU Prior to February 8, 2011

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Prior to August 14, 2009, the Veteran was service-connected for a low back disability, now rated as 40 percent disabling. From August 14, 2009 to February 8, 2011, the Veteran was service-connected for a low back disability, now rated as 40 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as zero percent disabling.

Thus, while the Veteran did have one disability ratable at 40 percent or more throughout the period on appeal, there were not sufficient additional service-connected disabilities to bring his combined rating to 70 percent or more. He therefore does not meet the percentage threshold requirements under 38 C.F.R. § 4.16(a) and TDIU on a schedular basis prior to February 8, 2011 is not warranted.

However, it is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. As a result, in June 2014 and again in May 2016, the Board remanded the Veteran's claim for TDIU prior to February 8, 2011 for the Director of Compensation Service to issue an advisory opinion as to whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). 

In July 2017, the Director of Compensation Service provided a negative opinion. 
In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his disabilities.

The ability to work sporadically or obtain marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment for purposes of entitlement to TDIU. 38 C.F.R. § 4.16(a).

At his March 2014 Board hearing, the Veteran reported that since filing his claim for an increase for his lower back disability, finding a job had been virtually impossible. He stated that "as soon as I'd walk in there with a cane and they'd ask me . . . what was wrong and I told them . . . I was injured with a back injury and nobody would hire me. They just told me they couldn't . . . insure me or use me. . . I have no real educational skills other than mechanical or shop abilities. I was a tanker in the military. I worked on tanks. . . I was just very limited in job resources due to pain. . . There were days I [couldn't] even get out of bed. . . . The pain medications are very strong and aggressive and my life has just been kind of miserable."

He reported that at the time he filed his increased in 2008, he had been using a cane because of his back. He stated he filed for an increase because he was unable to move or walk correctly. He stated he was unable to function on a daily basis. He reported not being able to change his clothes and that his back disability affected all of his daily activities. He stated that moving or doing anything increased his pain. He reported wearing a TENS unit 24 hours a day to relieve pain. He additionally implanted a spinal cord stimulator. He reported taking morphine and oxycodone for his back pain. The medications caused nausea, vomiting, lightheadedness, dizziness, sleeplessness, and constipation. 

Social Security Records show that the Veteran reported being unable to work since January 1998. He reported a work history of owning a pressure washer company, retail salesperson, automobile paint estimator, and phlebotomist. The Veteran was found to have been disabled under the Social Security Act since January 8, 2004, in part as a result of his service-connected lower back disability.

On his December 2008 application for increased compensation based on unemployability, the Veteran reported that he made $6,000 in the 12 months prior.

On VA examination in January 2009, the Veteran reported being the owner of a pressure washer company but that he was having trouble maintaining employment due to constant pain. He reported losing 8-9 months of work due to his back pain and muscle spasms. The examiner found that the Veteran's lumbar spine disability significantly affected the Veteran's usual occupation. The examiner stated that physical occupations would aggravated the Veteran's low back pain but that he would not have any limitation with a sedentary occupation. 

A VA medical opinion regarding the Veteran's employability was obtained in April 2015. In addressing whether the Veteran was employable prior to February 8, 2011, the examiner stated:

All things considered and in conclusion, it is likely that due to the Veteran's back condition, he would continue to have poor tolerance for employment activities (both active and sedentary) involving tasks requiring: sitting for time period longer than 15 minutes; standing for a time period longer than five minutes; and walking a distance more than 25 feet. Moreover, he would have minimal to no tolerance for employment activities requiring bending or twisting more than a few degrees. He would have no tolerance for physical or sedentary activity during a flare of sciatica radiculopathy. 

Based on the above, the Board finds that entitlement to a TDIU prior to February 8, 2011 is warranted. The Veteran's employment experience includes only physical labor which required him to stand, twist, and bend. As noted, prior to February 8, 2011, the Veteran's lumbar spine disability precluded him from standing for longer than five minutes and walking a distance more than 25 feet and additionally precluded him from bending or twisting more than a few degrees.

The Board acknowledges that on VA examination in January 2009 the Veteran reported that he was working. However, also noted is the fact that the Veteran lost anywhere from 8-9 months of work as a result of his service-connected lumbar spine disabilities and associated radiculopathy. The Veteran had previously reported that he made $6,000 in one year. In 2009, the poverty threshold for one person was $10,830. Thus, the Board finds that his employment was marginal.

Therefore, when considering that the Veteran's employment experience has only involved physical labor and the VA examiners acknowledged that as a result of his back, the Veteran would be precluded from standing for longer than five minutes walking a distance more than 25 feet, and twisting, coupled with the fact that the Veteran has been awarded social security benefits due in-part to his lumbar spine disability, the Board finds that a TDIU is warranted prior to February 8, 2011 on an extraschedular basis. 









						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating of 40 percent for a low back disability prior to April 23, 2015, is granted.

Entitlement to a rating in excess of 40 percent for a low back disability from April 23, 2015 to November 1, 2016, is denied.

Entitlement to a rating of 60 percent for a low back disability from November 1, 2016, is granted.

Entitlement to a rating of 10 percent for left lower extremity radiculopathy prior to April 23, 2015, is granted.

Entitlement to a rating of 10 percent for right lower extremity radiculopathy prior to April 23, 2015, is granted.

Entitlement to a rating in excess of 40 percent for left lower extremity radiculopathy from April 23, 2015, is denied.

Entitlement to a rating in excess of 40 percent for right lower extremity radiculopathy from April 23, 2015, is denied.

Entitlement to a total disability rating based on individual unemployability prior to February 8, 2011, is granted.


REMAND

On VA examination in April 2015, it was noted that the Veteran had bladder incontinence as a result of muscle spasms. On later VA examination in November 2016, the examiner stated that the Veteran experienced radiculopathy with associated chronic urinary incontinence. 

Unfortunately, however, the examiners did not provide the information needed to rate the disability.  For instance, they did not state whether the Veteran wore absorbent material as a result of his urinary incontinence and if so, the frequency with which the material must be changed.

Accordingly, the case is REMANDED for the following action:

1.   Obtain any VA outstanding treatment records.

2.   After obtaining available records, schedule the Veteran for a VA urinary incontinence examination. 

The examiner is asked to state whether the Veteran is required to use absorbent material as a result of his urinary incontinence and if so, how many times a day must the material be changed. 

3.   If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


